Appellant's motion but reiterates matters heretofore passed upon in the original opinion. There is appended to said motion an affidavit from the prosecutrix in which she seems to retract her testimony given upon the trial of the case. This cause was tried on February 21st and 22d 1945, and filed in this court on appeal on September 27, 1945; it was affirmed on January 16, 1946, and the affidavit of this prosecutrix was executed on January 20, 1946, after such affirmance. We cannot consider such an affidavit, not made a matter of record in the court below at the proper time. Its consideration would lay the predicate for endless confusion in our courts; to efforts to influence witnesses to retract statements given under the sanction of an oath in public trials; to accept such would never make an end to litigation to such an extent that orderly trials would be impossible and never ending.
The matters contained in this belated affidavit are not properly before this court; they might be proper before some other tribunal but not this one.
We think the original opinion properly disposed of the matters before us, and the motion will be overruled.